NO.
12-11-00140-CR
                  
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
DONNIE
WAYNE CHALK,                              §                 APPEAL FROM THE 114TH
APPELLANT
 
V.                                                                         §                 JUDICIAL
DISTRICT COURT
 
THE STATE OF TEXAS,
APPELLEE                                                        §                 SMITH
COUNTY, TEXAS
                                                        
                                           
MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to possession of a controlled substance, and the trial court
placed him on deferred adjudication community supervision.  The trial court
revoked Appellant’s deferred adjudication community supervision, found him
guilty, and sentenced him to fifteen years of imprisonment.  We have received
the trial court’s certification showing that Appellant waived his right to
appeal.   See Tex. R. App. P. 25.2(d). 
The certification is signed by Appellant and his counsel.  Accordingly, the
appeal is dismissed for want of jurisdiction.
Opinion
delivered June 15, 2011.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)